DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 4 March 2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	LiVecchi [US 6427161 B1] teaches marking threads as active, determining threads that are idling, and assigning work to the idle threads as the work arrives (see col. 3, lines 25-48).
	Per independent claim 1, the cited prior art reference fails to teach or sufficiently suggest: reassigning the at least one idle buffer manipulator thread to a first largest tablespace in the database that not completed the database backup process, wherein the first largest tablespace has a largest storage capacity relative to other tablespaces in the database.
	Independent claims 8 and 15 are the computer program product and computer system claims corresponding to the method claim 1, and are allowed for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

4 February 2022